Per Curiam.
We deem it prejudicial to appellant's rights in this proceeding that a hearing and notice thereof were not given to it prior to the granting by the Public Service Commission of the amending order of July 21,1931. We do not pass upon the correctness of the order in any other respect.
All concur. Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.
Order denying motion for a rehearing reversed on the law, with ten dollars costs and disbursements, and matter remitted to the Public Service Commission for a hearing upon notice to all parties. Appeal from ex parte order of July 21, 1931, dismissed, without costs.